Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 5,
2022.




                                       In The

                       Fourteenth Court of Appeals

                               NO. 14-20-00531-CV


                THE CWEREN LAW FIRM, PLLC, Appellant

                                         V.

                         SALEM SOLOMON, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1141556


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 26, 2020. On March 29,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                     PER CURIAM

Panel consists of Justices Wise, Spain, and Hassan.